Citation Nr: 1046022	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  05-13 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
Reiter's syndrome. 

2.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Veteran represented by:	To be determined


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from December 1985 to December 
1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana.  During 
the pendency of this appeal, the Veteran's claims file was 
transferred to the Regional Office in Winston-Salem, North 
Carolina (RO).

The appeal is remanded to the RO.


REMAND

In December 2009, the Board remanded the above captioned claims 
for further development.  Specifically, the Board directed the RO 
to request that the Veteran submit or identify additional 
evidence in support of his claims.  Further, the Board directed 
the RO to afford the Veteran a VA examination wherein the 
severity of his service-connected Reiter's syndrome was 
ascertained, and a VA examination to determine if a left shoulder 
disorder was present and, if present, the severity and etiology 
thereof.

In April 2010, the RO sent the Veteran a letter requesting that 
he submit or identify additional relevant evidence in support of 
his claims.  Further, the Veteran was scheduled to undergo 2 VA 
examinations on June 28, 2010.  Additionally, treatment records 
were obtained from the Durham and Richmond, North Carolina, VA 
Medical Centers.  The Veteran did not report to the June 28, 2010 
examinations.  In July 2010, the denial of the Veteran's claims 
was continued.  The claims were then remitted to the Board for 
further appellate review.  Based on a review of the claims file, 
the Board finds that the RO substantially complied with the 
directives of the December 2009 remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

In August 2010, the Veteran submitted a statement wherein he 
asserted that he did not receive notification of the June 28, 
2010 examinations.  The Veteran is reminded that there is a 
presumption of government regularity that can only be rebutted by 
clear evidence to the contrary.  See Ashley v. Derwinski, 2 Vet. 
App. 62 (1992).  Other than the Veteran's assertion that he did 
not receive notification, the record does not reflect that a 
notice letter regarding the VA examinations was returned as 
"unclaimed" or undeliverable.  Regardless, the Veteran also 
asserted that he was "sick, detained, and out of town" at the 
time of the examinations.  He requested that the examinations be 
rescheduled, and requested the examinations be conducted at a VA 
facility closer to his home.

The Board finds that the Veteran has provided "good cause" for 
not reporting for the June 28, 2010 VA examinations.  See 
38 C.F.R. § 3.655 (2010).  As such, the Board finds that the 
Veteran's claims must be remanded in order to reschedule the VA 
examinations.  If possible, the VA examinations should be 
scheduled at the Durham, North Carolina, VA Medical 
Center.

In September 2010, the Veteran submitted a motion for a 60-day 
extension of the time in which to submit new evidence and/or 
argument, which was granted by the Board and, thus, the Veteran's 
claims were put in abeyance.  During the extended period, the 
Veteran's attorney submitted a letter, dated in October 2010, 
indicating that the Veteran had revoked his power of attorney.  
The attorney then stated that he had requested the Veteran to 
sign a written waiver of revocation of the power of attorney.  
Once the attorney received this waiver, he stated that he 
intended to file of motion to withdraw in compliance with the 
applicable regulations.  In an October 2010 letter, the Veteran 
indicated that he had a new "case worker."  To date, VA has not 
received the written waiver signed by the Veteran or documents 
establishing a new individual or entity as the Veteran's 
representative.  As such, the RO must contact the Veteran for 
clarification with respect to his current representation.

Additionally, during the extended period, the Veteran requested a 
telephonic hearing pursuant to the claims at issue herein.  The 
RO must notify the Veteran that VA does not conduct hearings 
telephonically, but that there are other options for hearings 
available to him.  Therefore, the RO must provide the Veteran 
with information as to the available types of hearing, and ask 
the Veteran which, if any, if he wishes to be schedule pursuant 
to the above captioned claims.  See 38 C.F.R. §§ 20.703, 20.704, 
20.1304(a) (2010).

Finally, during the 60-day extension, the Veteran requested an 
additional 30-day extension of the time in which to submit new 
evidence and/or argument.  The Veteran requested the second 
extension in order to provide his new "case worker" the 
opportunity to review the claims.  The Veteran submitted 2 
letters, one dated in September 2010, and the other in October 
2010, wherein he indicated his desire to be re-scheduled for VA 
examinations.  It appears the Veteran's request for a second 
extension was intended to provide him the opportunity to submit 
evidence or argument that would require VA to remand his claims 
for VA examinations.  Given that the Board is remanding the 
Veteran's claims in order to afford him VA examinations, the 
request for a second extension is moot.  Regardless of the 
Veteran's intentions behind the request for a second extension, 
this remand poses no prejudice to the Veteran's claims.  See 
38 C.F.R. § 20.1100(b) (2010).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
request clarification as to his current 
representation.

2.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim of entitlement to an 
evaluation in excess of 20 percent for 
Reiter's syndrome and in support of his claim 
of entitlement to service connection for a 
left shoulder disorder.  The RO must then 
obtain copies of the related records that are 
not already in the claims file.  All attempts 
to secure this evidence must be documented in 
the claims file by the RO.  If, after making 
reasonable efforts to obtain the identified 
records, the RO is unable to secure same, the 
RO must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts that 
the RO made to obtain those records; (c) 
describe any further action to be taken by 
the RO with respect to the claims; and (d) 
notify the Veteran that he is ultimately 
responsible for providing the evidence.  The 
Veteran must then be given an opportunity to 
respond.

3.  The Veteran must be afforded a 
comprehensive rheumatology examination to 
determine the severity of his 
service-connected Reiter's syndrome.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  Any indicated diagnostic 
tests and studies must be accomplished.  All 
pertinent symptomatology and findings must be 
reported in detail, to include any evidence 
of urethritis, iridocyclistis, mucocutaneous 
lesions, diarrhea, and arthritis.  The 
examiner must report the 
frequency/persistence of any findings.  If 
arthritis is found, the examiner must report 
the range of motion and the functional 
limitations, if any, caused by the Veteran's 
service-connected Reiter's syndrome.  The 
examiner must state if the service-connected 
disorder causes weakened movement, excess 
fatigability, and incoordination, and if so, 
the examiner must state whether the severity 
of these manifestations impacts upon the 
ability of the Veteran to perform average 
employment in a civil occupation.  If the 
severity of these manifestations cannot be 
quantified, the examiner must so indicate.  
With respect to the subjective complaints of 
pain, the examiner must state whether pain is 
visibly manifested on movement of the joints, 
the presence and degree of, or absence of, 
muscle atrophy attributable to the service-
connected disorder, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service-
connected disorder, or the presence or 
absence of any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected disorder.  A complete 
rationale for any opinion expressed must be 
included in the examination report.  If the 
examiner cannot provide the requested opinion 
without resorting to speculation, it must be 
so stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

4.  The Veteran must be afforded an 
appropriate VA examination to determine the 
etiology of any left shoulder disorder found.  
The claims file must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  Any indicated diagnostic 
tests and studies must be accomplished.  All 
pertinent symptomatology and findings must be 
reported in detail.  Following a review of 
the service and post-service medical records, 
to include the March 2003 magnetic resonance 
image report, the examiner must state whether 
any left shoulder disorder found is related 
to the Veteran's active duty service.  The 
examiner must also state whether any left 
shoulder disorder found is due to or 
aggravated by any service-connected disorder.  
A complete rationale for all opinions must be 
provided.  If the examiner cannot provide the 
requested opinions without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.

5.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report 
for the aforementioned examinations, 
documentation must be obtained and associated 
with the Veteran's claims file that shows 
that notice scheduling the examinations was 
sent to the Veteran's last known address.  
Documentation must also be obtained and 
associated with the Veteran's claims file 
that indicates whether any notice that was 
sent was received or returned as 
undeliverable.

5.  Once the above action has been completed, 
the RO must re-adjudicate the Veteran's 
claims on appeal, taking into consideration 
any newly acquired evidence.  If any benefit 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

6.  The RO must then inform the Veteran that 
VA does not conduct hearings telephonically.  
The RO must provide the Veteran information 
as to the available types of hearing, and ask 
the Veteran which, if any, if he wishes to be 
schedule pursuant to the above captioned 
claims.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

